Hyman. C. J.
Plaintiff, as administrator of the succession of Lucien Trichel, sued defendants on their note, made by them, on the 8th September, 1864, wherein they promised to pay in solido, one year after its date, to the order of plaintiff, as administrator aforesaid, the sum of $1,137, with eight per cent, interest. • •
The note was given for personal property, purchased by Henry C. Myers, at the sale of property belonging to said succession. The property was sold by the sheriff, and the property sold to Henry C. Myers was sold on a credit of twelve months.
The sheriff announced, in making the sale, that when property was bought fora less sum than fifty dollars, Confederate money was to be paid, subject to discount; and defendants contend, from this announcement, that property sold on a credit was also to be paid in Confederate money ; and their defence to this action of the plaintiff is that their contract was to pay in the obligations of the so-called Confederate States.
There is no satisfactory proof that the property, sold on a credit to H. C. Myers, was to be pgid in Confederate money; and the Court cannot presume that which was not proven, or that the terms of sale were different from those announced.
This case does not differ from the case of Pierre M. Backen, Adm’r, v. A. W. Hamilton, et al., decided at this term of the Court.
Plaintiff is appellant from a judgment rendered against'him in the District Court. This judgment must be reversed.
It is ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed.
It is further decreed that plaintiff, as the administrator of the succession of Lucien Trichel, recover from the defendants, in solido, the sum of one thousand one hundred and thirty-seven dollars,' with interest thereon at the rate of eight per cent, per annum, from the 8th day of September, 1864, till paid,, and the costs of suit in both Courts.